Department of Health and Human Service
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of: Date: September 16, 2009

Rancho Mesa Care Center (CCN: 55-5521),
Docket Nos. C-09-73

C-09-348
Decision No. CR2006

Petitioner,
Vv.

Centers for Medicare & Medicaid Services.

errr SS SH SH SH YS

DECISION

The request for hearing of Petitioner, Rancho Mesa Care Center, is dismissed pursuant to
42 C.F.R. § 498.70(b), as Petitioner has no right to a hearing.

I. Background

Petitioner requested a hearing before an administrative law judge (ALJ) by letter dated
November 3, 2008. Petitioner requests review as to deficiencies cited by the survey of its
facility completed on August 7, 2008, by the California Department of Public Health
(state agency) and related enforcement remedies, including a denial of payment for new
admissions (DPNA), civil money penalties (CMP), and withdrawal of Petitioner’s
authority to conduct a nurse aide training and competency evaluation program
(NATCEP). The request for hearing was docketed as C-09-73 and assigned to me for
hearing and decision. On February 25, 2009, I notified the parties that the case was set
for hearing from July 13 through 17, 2009. On February 23, 2009, Petitioner filed a
motion for partial summary judgment that was opposed by the Centers for Medicare and
Medicaid Services (CMS). On April 1, 2009, I issued a notice advising the parties that I
would defer a ruling on Petitioner’s motion until a decision on the merits.
On March 17, 2009, Petitioner filed a second request for hearing challenging the results
of a revisit survey concluded at Petitioner’s facility by the state agency on October 9,
2008. The second request for hearing was docketed as C-09-348 and assigned to me for
hearing and decision on March 27, 2009. On March 31, 2009, Petitioner moved that the
cases be consolidated. On April 1, 2009, I ordered that C-09-73 and C-09-348 be
consolidated for hearing and decision under the lead case number.

CMS advised me by letter dated June 25, 2009, that it had reopened and revised its initial
determination in this case and rescinded all enforcement remedies, and that, as a result,
Petitioner’s authority to conduct a NATCEP would not be withdrawn. CMS provided a
copy of its June 25, 2009 letter advising Petitioner of the reopening and revision. CMS
also advised me that a motion to dismiss Petitioner’s appeal would be filed. On June 30,
2009, CMS filed a motion to dismiss this case and a motion to stay further proceedings
pending a ruling upon its motion. On July 2, 2009, I convened a telephonic prehearing
conference to discuss Petitioner’s intention regarding the CMS motion to dismiss and the
impact upon the scheduled hearing. The substance of the prehearing conference is
memorialized in my Ruling and Order dated July 2, 2009, in which I granted the CMS
motion to stay; I postponed the hearing indefinitely; and I directed that Petitioner file any
opposition to the CMS motion to dismiss or a withdrawal of its request for hearing not
later than July 20, 2009. On July 20, 2009, Petitioner filed an opposition to the CMS
motion to dismiss (P. Opp.). On July 27, 2009, CMS moved for leave to file a reply to
Petitioner’s opposition. CMS filed its proposed reply on August 7, 2009. On August 10,
2009, Petitioner filed a request for a telephonic hearing for me to hear oral argument on
the CMS motion to dismiss. The CMS motion for leave to file a reply is denied. The
CMS reply adds no argument that is pertinent to my decision of its motion that was not
discussed in the motion or that should have been discussed in the motion. Petitioner’s
request for oral argument is also denied. The parties’ arguments are clearly articulated in
the CMS motion and Petitioner’s opposition. There is no factual dispute and the issue for
resolution is a matter of law. Oral argument would not be helpful. I note for the benefit
of both parties that their characterization of their settlement discussions is simply not
relevant to and has no impact upon my resolution of the issue of law that causes me to
dismiss Petitioner’s case.

II. Findings of Fact, Conclusions of Law, and Discussion

My conclusions of law are set forth in bold followed by my findings of fact and
discussion.
A. CMS rescinded the enforcement remedies in this case and thereby
eliminated Petitioner’s basis for review by an ALJ.

B. Ihave no jurisdiction or authority to review allegations of
deficiencies from a survey absent enforcement remedies based upon
those deficiencies.

C. Dismissal of Petitioner’s request for hearing pursuant to 42 C.F.R.
§ 498.70(b) is appropriate because Petitioner has no right to a hearing.

1. Pertinent Facts

These following facts are undisputed and are based upon the parties’ Supplemental Joint
Stipulation of Facts filed on June 10, 2009.

The state agency completed an annual standard survey of Petitioner on August 7,
2008, finding 17 deficiencies, i.e., violations of 17 regulatory participation
requirements that posed the risk for more than minimal harm to facility residents.
CMS notified Petitioner by letter dated September 5, 2008, that Petitioner was not
in substantial compliance with program participation requirements and that CMS
was imposing the following enforcement remedies: a DPNA effective September
20, 2008, and two per instance CMPs of $5000 for two separate violations.

On October 9, 2008, the state agency conducted a revisit survey and found that
Petitioner had not returned to substantial compliance based upon three
deficiencies. CMS notified Petitioner by letter dated February 6, 2009, that CMS
agreed with the state agency that Petitioner had not returned to substantial
compliance and that the DPNA that was effective September 20, 2008, would
remain in effect.

On February 11, 2009, CMS notified Petitioner that it had reopened and revised its
initial determination of September 5, 2008, and CMS reduced its determination for
the severity of two alleged deficiencies and reduced the CMP imposed for one
from $5000 to $1200.

On June 25, 2009, CMS filed its letter dated June 25, 2009, by which CMS notified
Petitioner that it had reopened and revised its initial determination pursuant to 42 C.F.R.
§ 498.30. CMS advised Petitioner that it determined to reduce the alleged severity of one
deficiency; rescind all remedies; and, as a result, Petitioner would not be denied authority
to conduct a NATCEP.
2. Analysis

CMS argues in its motion to dismiss that Petitioner is no longer subject to an enforcement
remedy; that Petitioner has no right to a hearing; and that dismissal of the request for
hearing is required. Petitioner argues that the request for hearing should not be dismissed
and that Petitioner should be accorded a hearing. I conclude that Petitioner’s request for
hearing must be dismissed. CMS has rescinded all enforcement remedies, Petitioner has
no right to review, and I have no authority to render a decision that addresses the merits
of the alleged deficiencies.

Petitioner advances two theories in its opposition to the CMS motion to dismiss, which I
summarize as follows: (1) Petitioner’s right to a hearing was triggered by the imposition
of an enforcement remedy and the right is not lost simply because CMS decided to
rescind the remedies (P. Opp. at 4-5); and (2) if the regulatory scheme permits CMS to
deprive Petitioner of the right to a hearing by unilaterally withdrawing enforcement
remedies, then the regulatory scheme deprives Petitioner of due process. Petitioner
alleges a due process violation because, if enforcement remedies are withdrawn,
Petitioner’s property interest is nevertheless adversely affected because the deficiencies
remain on the record of the facility and may be considered when determining future civil
money penalties and also adversely effect Petitioner’s “Five Star Nursing Home Quality
Rating” (P. Opp. at 5-8). I conclude that the theories Petitioner presents in its opposition
to the motion to dismiss are without merit.

Petitioner does not dispute that CMS has rescinded the enforcement remedies imposed in
this case. Petitioner does not specifically address the rationale of various ALJs and
appellate panels of the Departmental Appeals Board (the Board) in prior cases in which a
long-term care facility has been found to lose the right to ALJ review when CMS
reopened and revised an initial determination and rescinded all enforcement remedies
resulting in dismissal of a pending request for hearing pursuant to 42 C.F.R. § 498.70(b).
I find the rationale expressed in the prior Board and ALJ decisions persuasive.

A provider does not have a right to a hearing to challenge every action by CMS with
which it disagrees. Only certain actions by CMS or its delegates trigger hearing rights.
In general, a participating long-term care facility will have a right to a hearing if CMS
makes an initial determination to impose an enforcement remedy against that facility. 42
C.F.R. § 498.3(b)(13). The possible remedies that CMS might impose against a facility
are specified at 42 C.F.R. § 488.406(a). No right to a hearing exists pursuant to 42
C.F.R. § 498.3(b)(13) unless CMS determines to impose - and actually imposes - one of
the specified remedies. 42 C.F.R. § 488.408(g)(‘‘facility may appeal a certification of
noncompliance leading to an enforcement remedy”); Fountain Lake Health &
Rehabilitation, Inc., DAB No. 1985 (2005); The Lutheran Home - Caledonia, DAB
CR674, aff'd, DAB No. 1753 (2000); Schowalter Villa, DAB CR568, aff'd, DAB No.
1688 (1999); Arcadia Acres, Inc., DAB CR424, aff'd, DAB No. 1607 (1997); Twin Pines
Nursing and Rehabilitation Center, DAB CR1601 (2007). The Secretary of Health and
Human Services specifically rejected a proposal to grant hearing rights for deficiency
findings that were made without the imposition of remedies. 59 Fed. Reg. 56,116, 56,158
(Nov. 10, 1994) (“if no remedy is imposed, the provider has suffered no injury calling for
an appeal”).

Contrary to Petitioner’s argument that CMS improperly relies upon prior administrative
decisions and that the regulations do not permit CMS to deprive a facility of the right to
pursue its appeal by withdrawing enforcement remedies, there is nothing in the
regulations that prohibits CMS from reopening and revising its initial determination
pursuant to 42 C.F.R. § 498.30 within 12 months of the date of notice of the initial
determination. It is specifically the imposition or proposed imposition of an enforcement
remedy and not the citation of a deficiency that triggers the right to a hearing under 42
C.F.R. Part 498. When the enforcement remedy is eliminated, so too, is Petitioner’s right
to review and my authority to conduct the review. Fountain Lake Health &
Rehabilitation, Inc., DAB No. 1985; Twin Pines Nursing and Rehabilitation Center,
DAB CR1601; see EagleCare, Inc. d/b/a/ Beech Grove Meadows, DAB CR923 (2002);
Schowalter Villa, DAB No. 1688; Arcadia Acres, Inc., DAB No. 1607; see also The
Lutheran Home — Caledonia, DAB No. 1753; Walker Methodist Health Center, DAB
CR869 (2002); Charlesgate Nursing Center, DAB CR868 (2002); D.C. Association for
Retarded Citizens, DAB CR776 (2001); Alpine Inn Care, Inc., d/b/a Ansley Pavilion,
DAB CR728 (2001); Woodland Care Center, DAB CR659 (2000); Fort Tryon Nursing
Home, DAB CR425 (1996). In each of these cases, the failure or inability of the
petitioner to demonstrate that the appealed survey findings and deficiency determinations
had resulted in a remedy was fatal to its appeal. In each of the cases, the appeal was
dismissed. The appellate panels of the Board and the ALJs who decided the cases have
uniformly concluded that a citation of deficiency that is not the basis for an enforcement
remedy, or that results in the imposition of a remedy that is later rescinded or reduced to
zero, does not trigger the right to a hearing under 42 C.F.R. Part 498.

Petitioner’s argument that the regulatory scheme as interpreted deprives Petitioner of due
process is not an issue within my authority to decide.

Petitioner does not have a right to a hearing in this case. The undisputed facts establish
that while CMS initially determined to impose enforcement remedies against Petitioner,
CMS rescinded the enforcement remedies. Petitioner no longer suffers any injury that I
am authorized to redress and Petitioner no longer has a right to hearing pursuant to 42
C.F.R. Part 498."

* The relief Petitioner seeks may be addressed through regulatory and legislative reform,
such as was done to obtain authority for ALJ and Board review of a facility’s loss of
authority to conduct nurse aide training and competency evaluation programs. See, e.g.,
64 Fed. Reg. 39,934 (Jul. 23, 1999).
II. Conclusion

For the foregoing reasons, Petitioner’s request for hearing is dismissed pursuant to 42
C.F.R. § 498.70(b).

/s/
Keith W. Sickendick
Administrative Law Judge

